                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION



GLEN E. IVORY                                                                                       PLAINTIFF


v.                                        Case No. 4:18-cv-04104


RYAN D. MCCARTHY, secretary of the Army,
United States Department of the Army; UNITED
STATES ARMY CORPS OF ENGINEERS,
Millwood Tri-Lakes Project                                                                     DEFENDANTS


                                                    ORDER

        Before the Court is Plaintiff’s Amended 1 Unopposed Motion to Substitute Party

Defendant. ECF No. 25. Plaintiff states that at the time he filed the present lawsuit Ryan D.

McCarthy was serving as Secretary of the Army. However, Plaintiff states that subsequently Mark

T. Esper was appointed to serve as Secretary of the Army. Accordingly, Plaintiff moves to

substitute Secretary Esper for former Secretary McCarthy. Upon consideration, the Court finds

that the instant motion should be and hereby is GRANTED. The Clerk of Court is hereby directed

to substitute Mark T. Esper as Secretary of the Army and to remove Ryan D. McCarthy.

        IT IS SO ORDERED, this 11th day of March, 2019.


                                                                       /s/ Susan O. Hickey
                                                                       Susan O. Hickey
                                                                       Chief United States District Judge




1
  Plaintiff previously filed an Unopposed Motion to Substitute Party Defendant. ECF No. 23. However, in light of the
instant order, the Court finds that Plaintiff’s Unopposed Motion to Substitute Party Defendant (ECF No. 23) should
be and hereby is DENIED AS MOOT.
